Order entered April 8, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00444-CR
                              No. 05-21-00456-CR
                              No. 05-21-00457-CR
                              No. 05-21-00458-CR
                              No. 05-21-00459-CR

                         SEAN KRENZER, Appellant

                                      V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 366th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 366-84208-2018, 366-84209-2018, 366-84210-2018,
                    366-84211-2018 & 366-84212-2018

                                   ORDER

        On April 4, 2022, appellant filed amended briefs in these appeals. We

STRIKE appellant’s March 28, 2022 briefs. The State’s brief is due April 27,

2022.

                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE